     Case 3:20-cv-00482-LRH-WGC Document 7 Filed 09/17/20 Page 1 of 8



 
 
 
 
 
                                            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEVADA
 
                                                                                     3:20-cv-00482-MMD-WG
                                                                                &DVHBBBBBBBBBBBBBBBBBBBBBBB
    KAREN DORIO et al
                                                                                VERIFIED PETITION FOR
                        3ODLQWLII V                                          PERMISSION TO PRACTICE
                                                                                IN THIS CASE ONLY BY
          YV                                                                 ATTORNEY NOT ADMITTED
     KAMY KESHMIRI, an individual, JAMY                                         TO THE BAR OF THIS COURT
   KESHMIRI, an individual, FANTASY                                           AND DESIGNATION OF
                                                                                LOCAL COUNSEL
   FIRLS, LLC, a Nevada LLC et al.
                   'HIHQGDQW V 
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                      ),/,1*)((,6

                    John P. Kristensen
                BBBBBBBBBBBBBBBBBBBBBBBBBBBB3HWLWLRQHUUHVSHFWIXOO\UHSUHVHQWVWRWKH&RXUW
       QDPHRISHWLWLRQHU

                        7KDW3HWLWLRQHULVDQDWWRUQH\DWODZDQGDPHPEHURIWKHODZILUPRI

                                  Kristensen Weisberg, LLP
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                   ILUPQDPH

                                          12540 Beatrice St, Ste 200
      ZLWKRIILFHVDWBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                VWUHHWDGGUHVV

                        Los Angelws                                    California
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        90066
           FLW\   VWDWH  ]LSFRGH

               310.507.7924                john@kristensenlaw.com
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
       DUHDFRGHWHOHSKRQHQXPEHU       (PDLODGGUHVV

                        7KDW3HWLWLRQHUKDVEHHQUHWDLQHGSHUVRQDOO\RUDVDPHPEHURIWKHODZILUPE\

         Ms. Dorio, Ms. Hunt and Ms. Johansen
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBWRSURYLGHOHJDOUHSUHVHQWDWLRQLQFRQQHFWLRQZLWK
                        >FOLHQW V @

    WKHDERYHHQWLWOHGFDVHQRZSHQGLQJEHIRUHWKLV&RXUW

                                                                                                              5HY
     Case 3:20-cv-00482-LRH-WGC Document 7 Filed 09/17/20 Page 2 of 8




               3.   That since ____     0 _l/..,..08=-- /_2..,..00_ 3____, Petitioner has been and presently is a
                                            (date)
 2     member in good standing of the bar of the highest Court of the State of ____C_a_l i_ fi_orn___         ia _
                                                                                               (state)
 3     where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
 4     from the clerk of the supreme court or highest admitting court of each state, territory, or insular
 5     possession of the United States in which the applicant has been admitted to practice law certifying
 6     the applicant's membership therein is in good standing.
 7             4.       That Petitioner was admitted to practice before the following United States District
 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good
10     standing of the bars of said Courts.
11                              Court                             Date Admitted              Bar Number
12                            California                          January 8, 2003                224132

13                   Northern District, California                 April 17, 2008                224132

14                    Central District, California                October 4, 2005                224132

15                    Eastern District, California              December 21, 2011                224132

16                   Southern District, California                January 5, 2007                224132

17                  Ninth Circuit Court of Appeals                February 9, 2007               224132

18                       District of Colorado                    February 20, 2019

19
               5.       That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or termination in order to avoid disciplinary or
22
       disbarment proceedings, except as described in detail below:
23
         one
24
25
26
27
28                                                        2                                              Rev. 5/16
     Case 3:20-cv-00482-LRH-WGC Document 7 Filed 09/17/20 Page 3 of 8




               6.       That Petitioner has never been denied admission to the State Bar ofNevada. (Give
 2     particulars if ever denied admission):
 3    none
 4
 5
6              7.       That Petitioner is a member of good standing in the following Bar Associations.
 7    none
 8
 9
10             8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11     (fonnerly LR IA 10-2) during   the past three (3) years in the following matters:   (State "none" ifno applications.)

12     Date of Application                 Cause                       Title of Court                  Was Application
                                                                     Administrative Body                 Granted or
13                                                                     or Arbitrator                       Denied
14        October 30, 2019                                        USDC District ofNevada                   Granted

15
16
17
18
19                        (If necessary, please attach a statement of additional applications)
20             9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the
21     State ofNevada with respect to the law of this state governing the conduct of attorneys to the same
22     extent as a member of the State Bar ofNevada.
23             10.      Petitioner agrees to comply with the standards of professional conduct required of
24     the members of the bar of this court.
25             11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to
26     practice in this jurisdiction and that the client has consented to such representation.
27
28                                                            3                                                   Rev. 5/16
     Case 3:20-cv-00482-LRH-WGC Document 7 Filed 09/17/20 Page 4 of 8




               That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2     FOR THE PURPOSES OF THlS CASE ONLY.

 3
 4                                                      �signature
       ST ATE OF          California       )
 5                                         )
       COUNTY OF __L_o _s _An_ -ge_l _es__ )
 6
 7                              _ _ ri_ s_te_ n_ se_ n_� Petitioner, being first duly sworn, deposes and says:
              __J_ o_h _n _ P_. K

 8     That the foregoing statements are true.

 9
10

11

12

13
14

15
16                     DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                        THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
       believes it to be in the best interests of the client(s) to designate         David C. O'Mara, Esq
19                                                                                   (name of local counsel)
       Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
       above-entitled Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22

23                                               311 East Liberty Street
                                                       (street address)
24
                            Reno                                           Nevada                         89501
25                        (city)                                           (state)                       (zip code)

26                775.323.1321                                david@omaralaw.net
        (area code+ telephone number)                           (Email address)
27

28                                                           4                                                   Rev. 5/16
        Case 3:20-cv-00482-LRH-WGC Document 7 Filed 09/17/20 Page 5 of 8




 CALIFORNIA JURAY WITH AFFIANT STATEMENT                                                GOVERNMENT CODE § 8202


 �{ee Attached Document (Notary to cross out lines 1-6 below)
 D See Statement Below (Lines 1-6 to be com    ed only by document signer[s], not Notary)




        Signature of Document Signer No. 1                          Signature of Document _Signer No. 2 (if any)


  A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
  document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

State of California
County of   LflS ha
                 ��Q.J

                                                             (and (2)__________,,"-' ---r---- ),
                                                                         Namo/4 of Signej4

                                                             proved to me on t�e_;basis of satisfactory evidence



                                                                                                                         u
                                                             to b th personyi who ppeared before me.




                                                                                   Signature of Notary Public
                                                                            JOANNA MUSACCHIO, NOTARY PUBLIC
                        Seal
               Place Notary Seal Above
                                                OPTIONAL
    Though this section is optional, completing this information can deter alteration of the document or
                     fraudulent reattachment of this form to an unintended document.
DescriptionofAttachedDof�m n                 0.� _
                                               __.i.......,�� y

Title or Type of Doc�ent: V         Y/\0{) , lg::rrJ/) �
                                    � \
                                                                       Document Date:
                                                                �· _
Number of Pages: _j__ Signer(s) Other Than Named Above: ______________
•
©2014 National Notary Association· www.NationalNotary.org • 1-800-US NOTARY (1-800-876-6827)
 Item #5910
                     Case 3:20-cv-00482-LRH-WGC Document 7 Filed 09/17/20 Page 6 of 8
DocuSlgn Envelope ID: 1FDC75C6-C66C-4147-80A0-7858F3F0C3A0




                       By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
                 2     agreement and authorization for the designated resident admitted counsel to sign stipulations
                 3     binding on all of us.
                 4
                 s                APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
                 6
                 7             The undersigned party(ies) appoint(s) ___-_D_a..,,v,.,..id_c_. O_'_M_ara.,......____ as
                                                                             (name oflocal counsel)
                 8     his/her/their Designated Resident Nevada Counsel in this case.
                 9
               10
                                                                   s s1gna re
                1J
                                                                Karen Dorio
                12                                                               name, tit!<)
                13
                                                             (�
                                                              §tgWAffire)
                14
               15                                               Kelsex Johansen
                                                             (type or pnnt party name, title)
                16
                17                              CONSENT OF DESIGNEE
                              The undersigned hereby consents to serve as associate resident Nevada counsel in this case.


                                                                         �J
                18
                19
               20                                                                                         ature
               21                                            08S99                        david@omaralaw.net
                                                             Bar number                   Email address
               22
               23
                       APPROVED:
               24
                       Dated: this ___ day o f______� 20_.
               25
               26
                       UNITED STATES DISTRICT JUDGE
               27
               28                                                       5                                          Rff.S/16
                     Case 3:20-cv-00482-LRH-WGC Document 7 Filed 09/17/20 Page 7 of 8
DocuSlgn Envelope ID: 24400F56-7A04-4212·824A-9DBA8611E189



    •



                        By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

                 2      agreement and authorization for the designated resident admitted counsel to sign stipulations

                 3      binding on all of us.

                 4

                 s                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
                 6

                 7              The undersigned party(ies) a ppoint{s) ___-_D      __    id_c
                                                                                     av.... ......... O_'_M_ara.,.....____ as
                                                                              (name of local counsel)
                 8      his/her/their Designated Resident Nevada Counsel in this case.

                 9                                               RDocuSlgned by:


                10
                                                               (party
                                                                  �  s sign re)
                11
                                                                  Quianna Hunt
                12                                             (type or pnnt party name, title)
                13
                                                               (party's signature)
                14

                15
                                                               (type or print party name, title)
                16

                17                                  CONSENT OF DESIGNEE
                               The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
                18

                19

                20

               21                                              08S99                         david@omaralaw.net
                                                               Bar number                    Email address
               22

               23
                       APPROVED:
                24
                       Dated: this ___ day of_______,. 20_.
               25

               26
                       UNIIEb STATES DISTRICT JUDGE
               27

               28                                                         s                                             Rev. S116
Case 3:20-cv-00482-LRH-WGC Document 7 Filed 09/17/20 Page 8 of 8

        The State Bar                                           OFFICE OF ATTORNEY REGULATION
        of California                                                   & CONSUMER RESOURCES
     180 Howard Street, San Francisco, CA 9410S          888-800-3400        AttorneyRegulation@calbar.ca.gov




                       CERTIFICATE OF STANDING



                                                                         September 4, 2020




TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, JOHN PETER
KRISTENSEN, #224132 was admitted to the practice of law in this state by the
Supreme Court of California on January 8, 2003 and has been since that date, and is
at date hereof, an ACTIVE licensee of the State Bar of California; and that no
recommendation for discipline for professional or other misconduct has ever been
made by the Board of Trustees or a Disciplinary Board to the Supreme Court of the
State of California.




                                                  THE STATE BAR OF CALIFORNIA




                                                  Louise Turner
                                                  Custodian of Records
